Citation Nr: 0918908	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  02-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, characterized as herniated discs of the lumbar 
spine and scoliosis.

2.  Entitlement to service connection for neurogenic bladder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years 
from September 1964 to June 1984, plus 4 months 3 days of 
prior active service.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision of the 
RO that, in pertinent part, denied service connection for a 
low back disability, characterized as herniated discs of the 
lumbar spine and scoliosis; and for neurogenic bladder.  The 
Veteran timely appealed.  In September 2003, the Veteran 
testified during a hearing before RO personnel.

In March 2005, the Board remanded the matters for additional 
development.  In a January 2007 decision, the Board, in 
pertinent part, denied service connection for a low back 
disability and for neurogenic bladder.  

The Veteran appealed the January 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Joint Motion for Remand, the parties moved to 
vacate the portion of the January 2007 Board decision that 
denied service connection for a low back disability and for 
neurogenic bladder; and remand the case to the Board.  The 
Court granted the motion.  Thereafter, the case was returned 
to the Board.

In October 2008, the Board sought an independent medical 
expert opinion, pursuant to 38 C.F.R. § 20.901(d).  In 
December 2008, a copy of the opinion was sent to the Veteran; 
the Veteran's response was received in February 2009, and RO 
review was waived.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, degenerative 
disc disease of the lumbar spine, status-post fusion of L3-5, 
is associated with the Veteran's neurogenic bladder and had 
its onset during active service.

2.  Resolving all doubt in the Veteran's favor, his 
neurogenic bladder had its onset during active service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine, status-
post fusion of L3-5, was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Neurogenic bladder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claims.  

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends, in essence, that his low back 
disability and neurogenic bladder had their onset in service.  
In a July 2000 statement, the Veteran reported having back 
pain in service while house painting for a week in 1978; and 
that subsequent flow studies documented a neurogenic bladder, 
secondary to an orthopedic disc condition, in 1981.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service treatment records of the Veteran's entry report no 
defects.  Records reflect that the Veteran reported the acute 
onset of hematuria after jogging six miles, and complained of 
urinary frequency and urgency and dysuria in July 1977.  He 
then reported nocturia as life-long, but no daytime 
frequency.  Records show that the Veteran underwent further 
blood and urine testing for his annual flying examination in 
July 1978.  On a "Report of Medical History" completed by the 
Veteran in July 1983, the Veteran reported blood in his 
urine.  A neurogenic bladder was not documented in service.

Nor do service treatment records contain either complaints or 
findings of any back injury or trauma, or of any diseases of 
the spine.  
 
There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection on the basis of presumptions referable to chronic 
diseases.

The lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Records show that the Veteran underwent surgery in February 
2000.  The pre-operative diagnosis was lumbar herniated 
nucleus pulposus at L3-L4 and L4-L5, lumbar spinal stenosis 
at L3-L4 and L4-L5, spinal claudication, and cord bladder.

During a September 2000 VA examination, the Veteran reported 
suffering some back trauma from running and from lifting in 
1977, and that he developed the onset of gross hematuria at 
that time.  Laboratory data revealed a urinalysis to be 
within normal limits.  The examiner diagnosed impaired 
bladder contractility with diffuse instability secondary to 
neurological etiology-i.e., damage to the lower spinal 
nerves; and lumbar spine instability requiring spinal fusion.

During a January 2001 VA examination, the Veteran reported a 
history of slow stream and voiding difficulties since 1977.

In September 2003, the Veteran testified that he is a medical 
doctor, and that his specialties are psychiatry and 
neurology.  He testified that his neurogenic bladder started 
in the late 1970's when he was affected by trouble with his 
urine stream.  He also testified that he was painting a two-
story house at that time.

The report of a January 2006 VA examination reflects symptoms 
consistent with neurogenic bladder.  The examiner noted that 
the only apparent etiology for this was lumbar disk disease.

The post-service treatment records also reflect continuing 
problems consistent with neurogenic bladder.

Of note are several medical opinions, both for and against 
each of the Veteran's claims for service connection.

Those in support of the Veteran's claims include August 1999 
and June 2000 correspondence from the Veteran's treating 
physician, Dr. Susan McSherry, opining that the Veteran's 
neurogenic bladder dysfunction is secondary to his (self-
reported) spinal cord trauma of 1978.  In April 2000, Dr. 
McSherry had noted the Veteran's in-service complaints of 
urinary frequency and a spraying stream in 1977 and 1981, and 
opined that the Veteran's current bladder problems originated 
in service.  In July 2000, a private physician, Dr. Stephen 
Atkins, diagnosed lumbar degenerative joint disease and 
lumbar radiculopathy with back and leg pain "after a back 
injury . . . [in] 1978."  Also in July 2000, another private 
physician, Dr. Stuart Phillips, associated the Veteran's 
current bladder complaints with the lumbar disc degeneration 
and lumbar disc herniation that had developed after his in-
service back injuries (purportedly occurring in 1978 and 
1981).  In November 2001, another private physician, Dr. 
Janice Glenn, associated the Veteran's neurogenic bladder 
with his lumbar disc disease.  Likewise, in May 2002, Dr. 
Atkins, associated the Veteran's lumbar degenerative joint 
disease and radiculopathy with his neurogenic bladder which 
"began in 1978."  Lastly, as noted above, the January 2006 
VA examiner who conducted a genitourinary examination 
concluded that "[t]he only apparent etiology" of the 
Veteran's neurogenic bladder is his lumbar disc disease.  

Those in opposition to the Veteran's claims include a 
November 2000 statement from a VA physician who had reviewed 
the Veteran's claims file, and opined that the Veteran's 
current neurogenic bladder is not related to the in-service 
episodes of treatment for hematuria in 1977 and the 
additional urological problems in 1981.  The VA physician 
indicated that there was no record of a back injury until 
July 1998, or documentation of a neurogenic bladder until 
after his 2000 surgery.  A January 2001 VA examiner also 
opined that the Veteran's current urinary hesitancy and 
urgency are most likely not related to the in-service 
episodes of hematuria in 1977.  A January 2006 examiner also 
noted that the Veteran's neurogenic bladder symptomatology 
only became clinically prominent after his herniated disc 
injury in 1998.  Another VA examiner in January 2006 
diagnosed degenerative disc disease of the lumbar spine, 
status-post fusion of L3-5.  It was opined that the Veteran's 
low back disability was not associated with his military 
service.  That examiner noted service treatment records as 
negative for complaints of, treatment for, or findings of a 
low back disability.  The examiner also noted the absence of 
significant documentation of back pain or radiculopathy-type 
symptoms in service.

In October 2008, the Board sought an independent medical 
expert opinion to address the question of etiology of the 
Veteran's diagnosed low back and neurogenic bladder 
disabilities, consistent with the Court's March 2008 Order.  
The expert is an associate professor in neurology, anatomy 
and neurobiology at a state university medical school.  The 
independent medical expert reviewed the Veteran's service 
treatment records and the various medical opinions of record.  
The independent medical expert opined that, based on the 
overall documented evidence from several physicians, there is 
a greater than 50 percent probability that the Veteran's 
symptoms are due to a neurogenic bladder that is connected 
with spinal disc disease that occurred while the Veteran was 
on active duty.  The independent medical expert supported the 
opinion by noting that no alternative cause for the 
neurogenic bladder had ever been demonstrated.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The medical evidence of record reflects that the Veteran's 
low back disability is associated with his neurogenic 
bladder.  The independent medical expert also noted the acute 
onset of gross hematuria in service in July 1977, associated 
with urinary problems of frequency, urgency, and dysuria.  
Resolving doubt in the Veteran's favor, the Board finds that 
the Veteran's neurogenic bladder is connected with spinal 
disc disease that had their onset in service.  See Hodges v. 
West, 13 Vet. App. 287, as amended (2000).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, status-post fusion of L3-5, is granted.

Service connection for neurogenic bladder is granted.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


